Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 16 and 35, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-10, dated 6/8/2021) were persuasive and overcome the 35 U.S.C. 112(b) rejections. 
Independent Claim 16 recites limitations that include a transport system comprising:
a central control;
a plurality of drive units,
wherein the drive units are coupled to the central control by means of a data link; and
a plurality of transport elements that are movable by means of the drive units,
wherein the central control communicates control commands to the drive units, with the control commands causing the drive units to make a movement of the transport elements in dependence on the control commands, and
wherein at least two of the drive units receive the same control commands.  These limitations, alone and in combination with the other limitations in 

Independent Claim 35 recites limitations that include a method of controlling a transport system, wherein the transport system comprises a plurality of drive units, wherein the drive units are coupled to the central control by means of a data link; and a plurality of transport elements, and wherein the transport elements are moved by means of the drive units, the method comprising:
communicating, by the central control, commands to the drive units, with the control commands causing the drive units to make a movement of the transport elements in dependence on the control commands; and
receiving, by at least two of the drive units, the same control commands.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        June 15, 2021